DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
More specifically, claims 24-30 in the present application, whose limitations recite “means for” are interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12, 20 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite a signal being generated, but it is unclear which signal this refers to. Does it refer to the signal comprising the copy or the indication (as recited in the independent claims)? Proper clarification is respectfully requested. For purposes of the rejection, the “signal” is interpreted as the signal including the indication being transmitted to a control node.
In general, multiple claims in the present application make mention of “signal”, “a signal”, “the signal”, without a clear explanation as to what these refer to, or what signal they represent. For clarity purposes, Applicant is encouraged to better define these recitations in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kusashima et al. (US Patent Application Publication 2022/0232481; Kusashima).
Regarding claim 1 Kusashima discloses a method of wireless communication performed by a repeater node (paragraphs 0006), comprising:
transmitting and receiving a signal for self-interference measurement (paragraphs 0071-0073, 0165, 0189; wherein the relay device (e.g. equivalent to a repeater device) performs an uplink backhaul link transmission and an uplink access link reception, and self-interference amount is calculated using information from these communications, see paragraphs 0224-0226); and
transmitting, to a control node, one or more of a copy of the signal or an indication of a parameter of the signal based at least in part on the reception of the signal (paragraphs 0241-0242, 0260, 0263; wherein the relay node transmits an indication to a parent node (e.g. equivalent to control node) of a parameter, be it CSI feedback, overload indicator, power head room as examples, based on the received signals and self-interference amounts).
Regarding claim 2 Kusashima discloses the method of claim 1, wherein transmitting and receiving the signal for self- interference measurement comprises: transmitting the signal via a first antenna panel (paragraph 0156, 0284; transmission antenna panel); and receiving the signal via a second antenna panel (paragraph 0156, 0284; reception antenna panel).
Regarding claim 3 Kusashima discloses the method of claim 1, further comprising one or more of (please note that the “one or more” language only requires one of the listed options to be met):
receiving, before transmitting and receiving the signal for self-interference measurement, the signal via a transmitter node;
digitizing the signal (paragraph 0163; wherein the reception unit converts the signal to digital as explained in paragraph 0144);
storing the signal; or
regenerating the signal (paragraphs 0162-0165; wherein in the transmission processing unit, the signal is regenerated for transmission).
Regarding claim 4 Kusashima discloses the method of claim 1, further comprising: generating, before transmitting and receiving the signal for self-interference measurement, the signal (paragraphs 0241-0242, 0260, 0263; wherein the relay node transmits an indication to a parent node (e.g. equivalent to control node) of a parameter, be it CSI feedback, overload indicator, power head room as examples, based on the received signals and self-interference amounts).
Regarding claim 5 Kusashima discloses the method of claim 1, further comprising, after receiving the signal for self- interference measurement and before transmitting the copy of the signal, one or more of: digitizing the signal; storing the signal; or regenerating the signal (This claim depends on claim 1 which recites “transmitting, to a control node, one or more of a copy of the signal or an indication of a parameter of the signal based at least in part on the reception of the signal”. As seen from this limitation the transmitting of a copy is optional and not required by the claim for the limitation to be met [see the or language]. Thus, the limitation of this claim is also not required as it depends on a conditional limitation.).
Regarding claim 6 Kusashima discloses the method of claim 1, wherein the indication of the parameter of the signal based at least in part on the reception of the signal comprises one or more of: a received signal strength indicator, an indication of a total received power in a baseband, an indication of a received power on resources occupied by the signal, an indication of a reference signal received power of the signal, or a measurement of self-interference that is based at least in part on a measurement of the signal as received by the repeater node (paragraphs 0242, 0261, 0264, 0268, 0271, 0272-0275; reporting power headroom, self-interference amount, UL power, among others).
Regarding claim 7 Kusashima discloses the method of claim 1, further comprising: receiving an indication of a configuration for one or more subsequent communications based at least in part on a self-interference of the repeater node that is based at least in part on the signal for self-interference measurement (paragraphs 0308, 0321, 0332; the relay is configured to transmit subsequent communications with the changed parameters).
Regarding claim 8 Kusashima discloses the method of claim 7, wherein the configuration for the one or more subsequent communications comprises one or more of: a configuration of time-domain resources for the one or more subsequent communications, a configuration of frequency-domain resources for the one or more subsequent communications, or a configuration of power resources for the one or more subsequent communications (paragraphs 0308, 0321, 0332; the relay is configured to transmit subsequent communications with the changed power parameters).
Regarding claim 9 Kusashima discloses an apparatus for wireless communication at a repeater node (fig. 9), comprising:
a memory (fig. 9, storage unit 32); and
one or more processors, coupled to the memory (fig. 9, control unit 34 in communication with memory 32), configured to:
transmit and receiving a signal for self-interference measurement (paragraphs 0071-0073, 0165, 0189; wherein the relay device (e.g. equivalent to a repeater device) performs an uplink backhaul link transmission and an uplink access link reception, and self-interference amount is calculated using information from these communications, see paragraphs 0224-0226); and
transmit, to a control node, one or more of a copy of the signal or an indication of a parameter of the signal based at least in part on the reception of the signal (paragraphs 0241-0242, 0260, 0263; wherein the relay node transmits an indication to a parent node (e.g. equivalent to control node) of a parameter, be it CSI feedback, overload indicator, power head room as examples, based on the received signals and self-interference amounts).
Regarding claim 10 Kusashima discloses the apparatus of claim 9, wherein the one or more processors, to transmit and receiving the signal for self-interference measurement, are configured to: transmit the signal via a first antenna panel (paragraph 0156, 0284; transmission antenna panel); and receive the signal via a second antenna panel (paragraph 0156, 0284; reception antenna panel).
Regarding claim 11 Kusashima discloses the apparatus of claim 9, wherein the one or more processors are further configured to one or more of (please note that the “one or more” language only requires one of the listed options to be met):
receive, before transmitting and receiving the signal for self-interference measurement, the signal via a transmitter node;
digitize the signal (paragraph 0163; wherein the reception unit converts the signal to digital as explained in paragraph 0144);
store the signal; or
regenerate the signal (paragraphs 0162-0165; wherein in the transmission processing unit, the signal is regenerated for transmission).
Regarding claim 12 Kusashima discloses the apparatus of claim 9, wherein the one or more processors are further configured to: generate, before transmitting and receiving the signal for self-interference measurement, the signal (paragraphs 0241-0242, 0260, 0263; wherein the relay node transmits an indication to a parent node (e.g. equivalent to control node) of a parameter, be it CSI feedback, overload indicator, power head room as examples, based on the received signals and self-interference amounts).
Regarding claim 13 Kusashima discloses the apparatus of claim 9, wherein the one or more processors are further configured to, after receiving the signal for self-interference measurement and before transmitting the copy of the signal, one or more of: digitize the signal; store the signal; or regenerate the signal (This claim depends on claim 9 which recites “transmitting, to a control node, one or more of a copy of the signal or an indication of a parameter of the signal based at least in part on the reception of the signal”. As seen from this limitation the transmitting of a copy is optional and not required by the claim for the limitation to be met [see the or language]. Thus, the limitation of this claim is also not required as it depends on a conditional limitation.).
Regarding claim 14 Kusashima discloses the apparatus of claim 9, wherein the indication of the parameter of the signal based at least in part on the reception of the signal comprises one or more of: a received signal strength indicator, an indication of a total received power in a baseband, an indication of a received power on resources occupied by the signal, an indication of a reference signal received power of the signal, or a measurement of self-interference that is based at least in part on a measurement of the signal as received by the repeater node (paragraphs 0242, 0261, 0264, 0268, 0271, 0272-0275; reporting power headroom, self-interference amount, UL power, among others).
Regarding claim 15 Kusashima discloses the apparatus of claim 9, wherein the one or more processors are further configured to: receive an indication of a configuration for one or more subsequent communications based at least in part on a self-interference of the repeater node that is based at least in part on the signal for self-interference measurement (paragraphs 0308, 0321, 0332; the relay is configured to transmit subsequent communications with the changed parameters).
Regarding claim 16 Kusashima discloses the apparatus of claim 15, wherein the configuration for the one or more subsequent communications comprises one or more of: a configuration of time-domain resources for the one or more subsequent communications, a configuration of frequency-domain resources for the one or more subsequent communications, or a configuration of power resources for the one or more subsequent communications (paragraphs 0308, 0321, 0332; the relay is configured to transmit subsequent communications with the changed power parameters).
Regarding claim 17 Kusashima discloses a non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising:
one or more instructions that, when executed by one or more processors of a repeater node (paragraphs 0343, 0344), cause the repeater node to:
transmit and receiving a signal for self-interference measurement (paragraphs 0071-0073, 0165, 0189; wherein the relay device (e.g. equivalent to a repeater device) performs an uplink backhaul link transmission and an uplink access link reception, and self-interference amount is calculated using information from these communications, see paragraphs 0224-0226); and
transmit, to a control node, one or more of a copy of the signal or an indication of a parameter of the signal based at least in part on the reception of the signal (paragraphs 0241-0242, 0260, 0263; wherein the relay node transmits an indication to a parent node (e.g. equivalent to control node) of a parameter, be it CSI feedback, overload indicator, power head room as examples, based on the received signals and self-interference amounts).
Regarding claim 18 Kusashima discloses the non-transitory computer-readable medium of claim 17, wherein the one or more instructions, that cause the repeater node to transmit and receiving the signal for self-interference measurement, cause the repeater node to: transmit the signal via a first antenna panel (paragraph 0156, 0284; transmission antenna panel); and receive the signal via a second antenna panel (paragraph 0156, 0284; reception antenna panel).
Regarding claim 19 Kusashima discloses the non-transitory computer-readable medium of claim 17, wherein the one or more instructions further cause the repeater node to one or more of (please note that the “one or more” language only requires one of the listed options to be met):
receive, before transmitting and receiving the signal for self-interference measurement, the signal via a transmitter node;
digitize the signal (paragraph 0163; wherein the reception unit converts the signal to digital as explained in paragraph 0144);
store the signal; or
regenerate the signal (paragraphs 0162-0165; wherein in the transmission processing unit, the signal is regenerated for transmission).
Regarding claim 20 Kusashima discloses the non-transitory computer-readable medium of claim 17, wherein the one or more instructions further cause the repeater node to: generate, before transmitting and receiving the signal for self-interference measurement, the signal (paragraphs 0241-0242, 0260, 0263; wherein the relay node transmits an indication to a parent node (e.g. equivalent to control node) of a parameter, be it CSI feedback, overload indicator, power head room as examples, based on the received signals and self-interference amounts).
Regarding claim 21 Kusashima discloses the non-transitory computer-readable medium of claim 17, wherein the one or more instructions further cause the repeater node to, after receiving the signal for self- interference measurement and before transmitting the copy of the signal, one or more of: digitize the signal; store the signal; or regenerate the signal (This claim depends on claim 21 which recites “transmitting, to a control node, one or more of a copy of the signal or an indication of a parameter of the signal based at least in part on the reception of the signal”. As seen from this limitation the transmitting of a copy is optional and not required by the claim for the limitation to be met [see the or language]. Thus, the limitation of this claim is also not required as it depends on a conditional limitation.).
Regarding claim 22 Kusashima discloses the non-transitory computer-readable medium of claim 17, wherein the indication of the parameter of the signal based at least in part on the reception of the signal comprises one or more of: a received signal strength indicator, an indication of a total received power in a baseband, an indication of a received power on resources occupied by the signal, an indication of a reference signal received power of the signal, or a measurement of self-interference that is based at least in part on a measurement of the signal as received by the repeater node (paragraphs 0242, 0261, 0264, 0268, 0271, 0272-0275; reporting power headroom, self-interference amount, UL power, among others).
Regarding claim 23 Kusashima discloses the non-transitory computer-readable medium of claim 17, wherein the one or more instructions further cause the repeater node to: receive an indication of a configuration for one or more subsequent communications based at least in part on a self-interference of the repeater node that is based at least in part on the signal for self-interference measurement (paragraphs 0308, 0321, 0332; the relay is configured to transmit subsequent communications with the changed parameters).
Regarding claim 24 Kusashima discloses an apparatus for wireless communication (fig. 9), comprising:
means for transmitting and receiving a signal for self-interference measurement (paragraphs 0071-0073, 0165, 0189; wherein the relay device (e.g. equivalent to a repeater device) performs an uplink backhaul link transmission and an uplink access link reception, and self-interference amount is calculated using information from these communications, see paragraphs 0224-0226); and
means for transmitting, to a control node, one or more of a copy of the signal or an indication of a parameter of the signal based at least in part on the reception of the signal (paragraphs 0241-0242, 0260, 0263; wherein the relay node transmits an indication to a parent node (e.g. equivalent to control node) of a parameter, be it CSI feedback, overload indicator, power head room as examples, based on the received signals and self-interference amounts).
Regarding claim 25 Kusashima discloses the apparatus of claim 24, wherein the means for transmitting and receiving the signal for self-interference measurement comprises: means for transmitting the signal via a first antenna panel (paragraph 0156, 0284; transmission antenna panel); and means for receiving the signal via a second antenna panel (paragraph 0156, 0284; reception antenna panel).
Regarding claim 26 Kusashima discloses the apparatus of claim 24, further comprising one or more of (please note that the “one or more” language only requires one of the listed options to be met):
means for receiving, before transmitting and receiving the signal for self- interference measurement, the signal via a transmitter node;
means for digitizing the signal (paragraph 0163; wherein the reception unit converts the signal to digital as explained in paragraph 0144);
means for storing the signal; or
means for regenerating the signal (paragraphs 0162-0165; wherein in the transmission processing unit, the signal is regenerated for transmission).
Regarding claim 27 Kusashima discloses the apparatus of claim 24, further comprising: means for generating, before transmitting and receiving the signal for self- interference measurement, the signal (paragraphs 0241-0242, 0260, 0263; wherein the relay node transmits an indication to a parent node (e.g. equivalent to control node) of a parameter, be it CSI feedback, overload indicator, power head room as examples, based on the received signals and self-interference amounts).
Regarding claim 28 Kusashima discloses the apparatus of claim 24, further comprising, after receiving the signal for self- interference measurement and before transmitting the copy of the signal, one or more of: means for digitizing the signal; means for storing the signal; or means for regenerating the signal (This claim depends on claim 28 which recites “transmitting, to a control node, one or more of a copy of the signal or an indication of a parameter of the signal based at least in part on the reception of the signal”. As seen from this limitation the transmitting of a copy is optional and not required by the claim for the limitation to be met [see the or language]. Thus, the limitation of this claim is also not required as it depends on a conditional limitation.).
Regarding claim 29 Kusashima discloses the apparatus of claim 24, wherein the indication of the parameter of the signal based at least in part on the reception of the signal comprises one or more of: a received signal strength indicator, an indication of a total received power in a baseband, an indication of a received power on resources occupied by the signal, an indication of a reference signal received power of the signal, or a measurement of self-interference that is based at least in part on a measurement of the signal as received by the apparatus (paragraphs 0242, 0261, 0264, 0268, 0271, 0272-0275; reporting power headroom, self-interference amount, UL power, among others).
Regarding claim 30 Kusashima discloses the apparatus of claim 24, further comprising: means for receiving an indication of a configuration for one or more subsequent communications based at least in part on a self-interference of the apparatus that is based at least in part on the signal for self-interference measurement (paragraphs 0308, 0321, 0332; the relay is configured to transmit subsequent communications with the changed parameters).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2021/0143895 to Kim – that discloses an operation method of a relay operating in an in-band full duplex (IFD) scheme includes measuring a signal received from a source node during a first period; measuring a signal received from the source node and a signal received after being transmitted from the relay through a first beam during a second period, the second period being a period after a predetermined delay time from the first period; and calculating a self-interference (SI) amount of the first beam by comparing a measurement result during the second period with a measurement result during the first period.
US PGPUB 2021/0083758 to Tarighat et al. – that teaches a  repeater system includes a first repeater device to receive a first beam of radio frequency (RF) signal from a first network node, and a second repeater device to receive a second beam of RF signal from the first network node. The first repeater device synchronizes and controls the second repeater device to concurrently provide the first beam and the second beam of RF signal to a second network node. A plurality of measurements associated with network nodes and repeater devices is acquired. A plurality of signal parameters is selected at the first and second repeater devices for a first beam and a second beam of RF signal, respectively, such that a cross-leakage of first beam on the second beam of RF signal and vice-versa at the second network node is reduced and the gain and a phase of first beam and the second beam of RF signal is adjusted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466






/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466